United States Court of Appeals
                        For the First Circuit

Nos. 13-2098, 13-2101

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

           ANGEL PAZ-ALVAREZ and LUIS MARRERO-MARRERO,

                        Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                Before

                      Selya, Circuit Judge,
                 Souter,* Associate Justice, and
                      Lipez, Circuit Judge.


     Raymond Rivera Esteves for appellant Paz-Alvarez.
     Javier A. Morales-Ramos for appellant Marrero-Marrero.
     Juan Carlos Reyes-Ramos, Assistant United States Attorney,
with whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                            August 21, 2015




     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
             LIPEZ,   Circuit Judge.      Appellants Angel Paz-Alvarez

("Paz") and Luis Marrero-Marrero ("Marrero") were convicted for

their roles in a drug trafficking conspiracy. Together, they built

sophisticated secret compartments ("clavos") in boats designed to

smuggle hundreds of kilograms of cocaine into the United States.

They argue that their convictions should be vacated because of

errors in the jury instructions.        In addition, Paz challenges the

sufficiency of the evidence and the two-level sentence enhancement

he received for using a "special skill," while Marrero argues that

the conspiracy statutes are unconstitutional as applied to him,

that the admission of hearsay evidence gave rise to a prejudicial

variance, and that there was cumulative error.       Finding no errors

and the evidence sufficient, we affirm.

                             I. Background

A.   Facts

             Since one of the claims addressed in this opinion is a

challenge to the sufficiency of the evidence, we recount the facts

in the light most favorable to the verdict.       See United States v.

Rodríguez-Soler, 773 F.3d 289, 290 (1st Cir. 2014).1      In 2009, Nick

Irizarry-Rosado ("Irizarry") and Edwin Retamar-Oriol ("Retamar")

went into business together smuggling cocaine into Puerto Rico.


      1Paz challenges the sufficiency of the evidence. We do not
think that Marrero is prejudiced by the application of this
standard because the substantive argument for one of his claims
is, in essence, a sufficiency challenge. See footnote 16, infra.


                                       - 2 -
They had met while in the mutual employ of a Puerto Rico drug

trafficker, but Irizarry and Retamar had grown dissatisfied with

their employer's way of doing business.        Using one of their former

employer's     boats   and   Irizarry's   contacts        in   the   Dominican

Republic, they embarked on an independent venture and successfully

smuggled twenty kilograms of cocaine into Puerto Rico.

             With the profits from their first solo smuggling job,

they purchased a vessel of their own, the Sheymarie.             They quickly

put the Sheymarie to use, successfully smuggling another 100

kilograms of cocaine into Puerto Rico.         Encouraged by the success

of that undertaking, their contacts in the Dominican Republic then

proposed smuggling a larger quantity of cocaine, specifically, 500

kilograms.     Irizarry and Retamar agreed that they would take on

the larger load and, to accomplish the task, purchased a second

vessel, the Such Is Life.

             Problematically,   the   Such    Is   Life    was   not    already

outfitted with a clavo large enough to smuggle 500 kilograms of

cocaine.     Consequently, Irizarry and Retamar asked drug dealers

with whom they were in contact to recommend individuals with the

skills necessary to build hidden compartments in their boat.                Paz

and his assistant, Marrero, came highly recommended.                   They had

built "several" clavos in the past for the drug dealers Irizarry

and Retamar consulted and had reportedly done "a good job."




                                      - 3 -
           After Paz and Marrero were assured that Irizarry and

Retamar could be trusted, Paz, Marrero, and a third clavo builder,

Jonathan Delgado-Flores ("Delgado"), met with Irizarry and Retamar

in Puerto Rico.    At the meeting, Irizarry and Retamar told the

clavo builders that they needed a secret compartment built in the

Such Is Life large enough to hold 500 kilograms of cocaine.    Paz

promised that "it would be done."     Paz, Marrero, Irizarry, and

Retamar then met several more times to plan the clavo.

           In September 2009, Irizarry, Retamar, Paz, Marrero, and

Delgado met inside the Such Is Life to discuss the completed

clavo's operation.   A sixth individual was also present at that

meeting: Ramon Alvarado-Ignacio, who went by the moniker "Moncho"

and administered the marina where the Such Is Life was harbored.

Moncho was secretly a government informant, wired to record the

meeting.   Paz, however, was suspicious of Moncho and refused to

discuss the clavo's operation in front of him.     Moncho left the

room, leaving the door open, and Paz instructed another person in

the room to close the door so Moncho could not hear how to operate

the secret compartment.   Several minutes later, when that portion

of the conversation was concluded, Moncho was permitted to reenter.

           At the close of the meeting, Retamar told Paz that they

needed a clavo built in their other boat, the Sheymarie.      Soon,

Paz and Marrero were at work on two secret compartments in that

vessel: they enlarged an existing clavo and built a second one.


                                 - 4 -
Within   a   month,   however,     law   enforcement    officials   detected

controlled substances onboard the Sheymarie and seized her.

             On   November   10,   2009,   Irizarry,    Retamar,    Paz,   and

Marrero again met in Puerto Rico, this time to discuss building an

additional compartment in the Such Is Life.            A second compartment

was needed because 500 kilograms of cocaine would not comfortably

fit in the first clavo.2

             Two days later, Retamar, Paz, Marrero, and others met in

Puerto Rico to discuss the new clavo.            They also discussed the

upcoming trip, which was being coordinated with the Dominican

contacts, to smuggle 500 kilograms of cocaine from Venezuela into

Puerto Rico by way of a rendezvous point on the open sea near St.

Croix.   Retamar invited Paz, Marrero, and Delgado to join him on

the voyage, and Marrero and Delgado agreed to go.           Later, however,

Marrero changed his mind; hence, neither he nor Paz accompanied

Retamar on the drug-smuggling excursion.          In December 2009, with

the new clavo completed, Delgado and Retamar took the Such Is Life




     2 The first clavo had been built in a space that had a small
motor   and  two   rods   that   held  the   propellers.      After
"reinvestigat[ing]" that site, Retamar and his cohorts "found out
it was too uncomfortable to do it [i.e, to store the cocaine]
there. And we changed it." In other words, since putting the
cocaine in the first clavo was "too difficult," the first clavo
was "cancelled" (Paz contends this means "dismantled") and a second
clavo was constructed elsewhere on the boat. Trial Tr. Day 2 at
95-99, May 9, 2013.


                                         - 5 -
to the rendezvous point.3          The mission was unsuccessful, though,

because the supplier never arrived.

             At some point after that, Irizarry and Retamar parted

ways.       Retamar launched an independent operation using a new

vessel.       However,   federal       authorities      soon    arrested       Retamar,

seizing his new boat and the drugs onboard.                    Retamar then began

cooperating with the authorities.

             Under the direction of federal agents, Retamar reached

out to Irizarry, ostensibly to resume business together.                        Retamar

was actually helping to set up a sting operation: a voyage on which

Irizarry and other conspirators would be caught smuggling drugs.

As planned, Irizarry took the Such Is Life on a drug-smuggling

mission and loaded it with cocaine.                On its way back to Puerto

Rico, however, the Such Is Life encountered mechanical trouble and

stalled in the water.         Federal agents rushed in, seizing the boat.

             Agents    from     U.S.     Customs     and       Border        Protection,

including Agent Rafael Reyes ("Reyes"), searched the Such Is Life

for contraband.       Reyes had ten years of experience on the anti-

smuggling     team,   but     he   nevertheless         struggled       to    find    the

sophisticated clavos that Paz and Marrero had constructed.                        Reyes

and   his    team   ultimately     uncovered      the    clavos     and       found   150

kilograms of cocaine within.


        3
       Delgado's job was to operate the complicated mechanism for
opening and closing the clavo.


                                          - 6 -
B.   Procedure

              In September 2012, a grand jury returned an indictment

charging      the    appellants      and   nine   others     with:    one    count    of

conspiring      to    possess     with     intent      to   distribute      controlled

substances, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A)(ii);        and    one    count      of   conspiring      to   import    a

controlled substance, in violation of 21 U.S.C. §§ 963, 952,

960(a)(1), and 960(b)(1)(B).4

              Paz and Marrero were tried together.5               The government's

case       relied    heavily    on    cooperating       witness      Retamar,   whose

testimony comprised most of the first two days of the three-day

trial.      The jury returned a verdict of guilty on both counts as to

both Paz and Marrero.           On the same verdict sheet, the jury was

asked whether "more than 5kg of cocaine" or "less than 5kg of

cocaine" were involved in the conspiracy.                     The jury found that

"more than 5kg of cocaine" were involved.

              At sentencing, the district court determined that Paz's

base offense level ("BOL") under the Sentencing Guidelines was 38

because, by a preponderance of the evidence, over 150 kilograms of


       4
       Despite the two counts, we will follow the parties' lead
and refer to "the conspiracy," singular.

       5
       Delgado pleaded guilty to the importation count and, on                       the
government's motion, the distribution count was dismissed.                           The
district court sentenced Delgado to 135 months' imprisonment                         and
we upheld the sentence. See United States v. Delgado-Flores,                         777
F.3d 529 (1st Cir. 2015).


                                            - 7 -
cocaine were involved in the conspiracy.        Two levels were added to

the BOL because Paz used a special skill, resulting in a total

offense level of 40, with a corresponding Guidelines range of 292

to   365   months.     The   court   sentenced    Paz     to     292   months'

imprisonment.

           The court also set Marrero's BOL at 38 based on its

finding that the conspiracy involved more than 150 kilograms of

cocaine.    The court then reduced his BOL to 28 for, among other

factors, minimal participation, yielding a Guidelines range of 78

to 97 months' imprisonment.      However, the jury's finding that more

than five kilograms of cocaine were involved in the conspiracy

triggered a 120-month statutory minimum sentence.              Hence, Marrero

was sentenced to 120 months' imprisonment.

           Paz   and   Marrero   each   appeal    their        sentences   and

convictions on multiple grounds, some overlapping.

                             II. Joint Issues

           Appellants make two challenges to the jury instructions.

First, they contend that the court did not properly charge the

jury with the mens rea required for conspiracy. Second, they argue

that the court did not properly instruct the jury to apply the

reasonable doubt standard to its finding that more than five

kilograms of cocaine were involved in the conspiracy.




                                     - 8 -
A.   The Intent Instruction

             To support a conviction for conspiracy, the evidence

must show (1) the existence of a conspiracy, (2) the defendant's

knowledge of the conspiracy, and (3) the defendant's knowing and

voluntary participation in the conspiracy.           United States v.

Dellosantos, 649 F.3d 109, 116 (1st Cir. 2011).       "Under the third

element, the evidence must establish that the defendant both

intended to join the conspiracy and intended to effectuate the

objects of the conspiracy."     Id.

             The court instructed the jury on the third element of

conspiracy as follows: "Here the allegation is that Mr. Paz and

Mr. Marrero joined the conspiracy knowingly and willfully . . . .

Acting knowingly and willfully, I already told you, means to do

something that the law forbids.        It means to act voluntarily and

intelligently, and with a specific intent that the conspiracy be

successful."6


      6   In full, the relevant instructions were:

                  Here the allegation is that Mr. Paz and
             Mr. Marrero joined the conspiracy knowingly
             and willfully . . . . Acting knowingly and
             willfully, I already told you, means to do
             something that the law forbids. It means to
             act voluntarily and intelligently, and with a
             specific intent that the conspiracy be
             successful. That is to say, with a bad purpose
             to disobey or disregard the law, and not
             because of mistake, accident, or other
             innocent reason.



                                      - 9 -
          Paz and Marrero argue that the court did not adequately

instruct the jury that the requisite intent for conspiracy is two-

pronged, i.e., that a defendant must both intend to join the

conspiracy and intend that the conspiracy achieve its aim.   United

States v. Gonzalez, 570 F.3d 16, 24 (1st Cir. 2009). Consequently,

they argue, the court's instructions allowed the jury to convict

them merely because they knew about the conspiracy.7    They admit

that they knew the conspiracy would use their clavos to smuggle

drugs, but insist that they were indifferent to the conspiracy's

success and, hence, did not join it.   See United States v. Burgos,




               Proof that a defendant willfully joined
          in the agreement must be based upon the
          evidence of his own words and/or actions. . . .

               Even if the defendant was not part of the
          agreement at the very start, the defendant can
          be found guilty of the conspiracy if the
          Government proves that the defendant willfully
          joined the agreement.

               On the other hand, a person who has no
          knowledge of a conspiracy, but simply happens
          to act in a way that furthers some object of
          the conspiracy, does not thereby become a
          conspirator.    The crime of conspiracy is
          complete upon the agreement to participate in
          such a way in which you take steps to make the
          criminal venture happen, succeed.

     7 Marrero suggests, though does not meaningfully argue, that
the court's failure to properly charge the jury with the full
intent requirement constituted structural error. However, "a jury
instruction that omits an element of the offense" is not structural
error. Neder v. United States, 527 U.S. 1, 8 (1999).



                                - 10 -
703 F.3d 1, 11 (1st Cir. 2012) ("[W]e have suggested that it is

not reasonable to conclude that a defendant who is 'indifferent'

to the conspiracy was a member of it.").                 Below, they sought to

add language to the instructions that would have made the two-

pronged nature of the requisite intent more explicit, but the

district court declined to add the language they proposed.8

                 Our review of a court's refusal to give a requested

instruction is de novo.            United States v. Baird, 712 F.3d 623, 628

(1st Cir. 2013).            When, as here, the evidence is sufficient to

support a requested instruction, our review proceeds in three

steps: "We will reverse a district court's decision . . . only if

the [requested] instruction was (1) substantively correct as a

matter of law, (2) not substantially covered by the charge as

rendered, and (3) integral to an important point in the case so

that       the   omission    of    the   instruction    seriously    impaired   the

defendant's        ability    to    present   his    defense."      Id.   Paz   and

Marrero's challenge turns on the second step, whether the requested




       8
       At trial, the defendants offered language from the Pattern
Criminal Jury Instructions for the District Courts of the First
Circuit § 4.18.371(1) (updated Apr. 21, 2015) and from Burgos, 703
F.3d at 11. In addition, during an in-chambers conference, Paz
sought a "negative Direct Sales instruction," which would have
explained that a defendant's knowledge that his goods or services
will be used for an illegal purpose is not enough to prove that he
intended to join the conspiracy. See United States v. Brandon, 17
F.3d 409, 449 (1st Cir. 1994); Direct Sales Co. v. United States,
319 U.S. 703, 712 (1943).



                                            - 11 -
instruction was substantially covered.                 The district court has

broad discretion to determine "the precise manner that it explains

legal concepts to the jury."           United States v. McFarlane, 491 F.3d
53, 59 (1st Cir. 2007).           The court need not accept verbatim the

parties' preferred language.           Id.

            Here, the instruction explicitly stated the requirement

that the defendants join the venture "knowingly and willfully,"

and that a finding of guilt depends on whether they acted "with a

specific intent that the conspiracy be successful."                       The court

further instructed, "Even if the defendant was not part of the

agreement at the very start, the defendant can be found guilty of

the    conspiracy   if     the    Government    proves       that   the   defendant

willfully joined the agreement." The court's emphasis on willfully

joining the conspiracy with the intent that it be successful was

sufficient to convey the intent requirement to the jury.                        See

Gonzales, 570 F.3d    at    24   (equating       the   two-pronged     intent

requirement with an instruction that a defendant "willfully" join

the conspiracy). Although the instructions might have been clearer

if the court had adopted the language that the defendants proposed,

we    conclude   that    the     instructions     as    rendered    substantially

covered the dual intents required for a conspiracy conviction and

did not allow the jury to convict the defendants based solely on

their knowledge that the secret compartments they built would be

used for illegal purposes.


                                         - 12 -
B.   The Drug Quantity Instruction

           The district court based its sentences on the jury's

finding that more than five kilograms of cocaine were involved in

the conspiracy.   Consequently, the court sentenced Paz and Marrero

under 21 U.S.C. § 841(b)(1)(A), which mandates a sentence of ten

years to life when five kilograms or more of cocaine are involved

in the conspiracy.   Other than the fact of a prior conviction, any

fact that increases the mandatory minimum or maximum sentence must

be submitted to a jury and proved beyond a reasonable doubt.

Alleyne v. United States, 133. S. Ct. 2151, 2155 (2013) (minimum);

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (maximum).    Paz

and Marrero argue that the district court failed to instruct the

jury that the drug amount had to be found "beyond a reasonable

doubt."   Therefore, they assert, there was no proper finding on

drug quantity, and they should have been sentenced under 21 U.S.C.

§ 841(b)(1)(C), which provides a sentencing range of zero to twenty

years when drug quantity is not determined.   We conclude there was

no error in the court's instructions as rendered.9

           Here, the court began its instructions with a full

explanation of the reasonable doubt standard, the government's




      9Although Marrero concedes our review of this issue is for
plain error, Paz contends the issue was preserved below because a
relevant requested jury instruction was discussed and rejected in
the trial judge's chambers. The defendants' claim fails under any
standard of review.


                                 - 13 -
burden to prove guilt beyond a reasonable doubt, and a defendant's

right to rely on the government's failure "to establish beyond a

reasonable doubt any element of a crime charged against him."

Later in its instructions, the court discussed the indictment,

which charged the defendants with participating in a conspiracy

involving more than five kilograms of cocaine.              The court did not

specifically refer to drug quantity at that point, but explained

that the indictment "is simply an accusation" and that "the

[g]overnment has to prove the defendants' guilt beyond a reasonable

doubt."     Then, explaining the elements of conspiracy, the court

reiterated, "the [g]overnment must prove beyond a reasonable doubt

that those involved shared a general understanding about the

crime."     Continuing to discuss the elements of conspiracy, the

court     stated:   "You   need   not   find     that   a   defendant    agreed

specifically to or knew about all the details of the crime . . . .

But the [g]overnment must prove beyond a reasonable doubt that the

defendant knew the essential features and general aims of the

criminal venture."

             With the elements of conspiracy explained, the court

then    discussed   jury   deliberation     procedures:      selection    of   a

foreperson, the requirement that the verdict be unanimous, each

juror's duty to decide the matter for him- or herself, and the

need to examine and reexamine one's position while maintaining




                                        - 14 -
one's honest convictions.      The court then discussed the verdict

form:

                  The verdict form that you will use is
             this one that I have prepared. Very simple
             form. It talks about Count I and Count II,
             and simply asks you whether you find Mr. Paz
             and Mr. Marrero guilty or not guilty as
             charged.

                  I am also asking you another question.
             How much cocaine is involved in this
             conspiracy?    That's the question, and the
             answer must be one of these two. More than
             five kilos of cocaine, or less than five kilos
             of cocaine.   I don't want you to give me a
             specific. I just want you to tell me whether
             it's more than five or less than five. That's
             all.

             According to Paz and Marrero, the district court's error

was twofold: first, it did not include drug quantity in its

discussion of the elements of conspiracy, and, second, it did not

reiterate the reasonable doubt standard in its discussion of the

verdict form, when the court asked the jury to determine drug

quantity.    This approach, they contend, permitted the jury to find

drug quantity by a less stringent standard, thus violating their

Fifth Amendment right to Due Process and their Sixth Amendment

right to a jury verdict governed by the reasonable doubt standard.10




        10
        See Sullivan v. Louisiana, 508 U.S. 275, 278 (1993) ("It
is self-evident, we think, that the Fifth Amendment requirement of
proof beyond a reasonable doubt and the Sixth Amendment requirement
of a jury verdict are interrelated.").


                                   - 15 -
             We review the instructions as a whole, not piecemeal.

United States v. Melendez, 775 F.3d 50, 55 (1st Cir. 2014);

Gonzalez, 570 F.3d at 21.          Assessing whether the jury was properly

charged with the reasonable doubt standard, "the proper inquiry is

not whether the instruction 'could have' been applied in an

unconstitutional       manner,     but    whether        there    is    a   reasonable

likelihood that the jury did so apply it."                     Victor v. Nebraska,

511 U.S. 1, 6 (1994).

             We acknowledge that the instructions might have been

better if the court had discussed drug quantity alongside the other

elements   of   the     crime,     or    if    the     court   had     reiterated   the

reasonable doubt standard when it instructed the jury to make a

finding on drug quantity.               Nevertheless, the court repeatedly

emphasized      the     reasonable        doubt        standard      throughout      the

instructions.     The drug quantity determination was then grouped

together with the court's explanation that the jury would be asked

to determine whether the defendants were guilty of conspiracy, a

determination that the instructions made unequivocally subject to

the reasonable doubt standard.                Furthermore, the jury had a copy

of   the   indictment        during     its    deliberations,        and    the    court

emphasized that the accusations in the indictment, which included

an   accusation       that   the   conspiracy          involved      more   than    five

kilograms, had to be proved beyond a reasonable doubt.                      Hence, we

do not think that there is "a reasonable likelihood that the jury


                                              - 16 -
understood the instructions to allow conviction" without proof

beyond a reasonable doubt of every element of the charged offense,

including drug quantity.

              Contrary to Paz and Marrero's assertion, this case is

distinguishable from United States v. Delgado-Marrero, 744 F.3d
167 (1st Cir. 2014).         In Delgado, the court instructed the jury on

the elements of conspiracy, but did not ask the jury to make a

finding as to the quantity of drugs involved.               Id. at 183.      After

the jury deliberated and returned a guilty verdict, the court sent

the jury back for a second deliberation to determine drug quantity,

stating, "It's like another deliberation under the same terms and

conditions."        Id.     On appeal, the government argued that the

district      court's     "same   terms    and    conditions"    instruction      was

sufficient to convey to the jury that the reasonable doubt standard

still applied.      Id. at 187.       However, in large measure because the

jury    had    already     returned    a   verdict    before     being   asked    to

deliberate a second time, we held that instructional error had

occurred.      "[G]iven the timing and manner in which the question

was    presented,    the    jurors    understandably      may    have    failed    to

appreciate that the additional question represented something more

than an inconsequential afterthought . . . ."               Id.

              The   facts    here    differ      significantly    from   those     in

Delgado.      The finding on drug quantity was made as part of the

original deliberations, not following an initial verdict during


                                           - 17 -
resumed deliberations.        Drug quantity was also included on the

same verdict form as that used to determine the defendants' guilt

or innocence on the substantive charges.           We do not think "there

is a reasonable likelihood," Victor, 511 U.S. at 6, that a juror

in this case would have understood the instructions to permit the

application of anything other than the reasonable doubt standard

to the assessment of drug quantity.           Therefore, the court did not

fail to charge the jury with the reasonable doubt standard on an

element that increased the mandatory minimum or maximum sentences.

                              III. Paz's Claims

             Paz argues that the evidence was insufficient to support

his conviction and that the district court erroneously increased

his BOL by two levels for use of a "special skill."

A.   Sufficiency of the Evidence

             Our review of the sufficiency of the evidence is de novo.

United States v. Rodríguez-Martinez, 778 F.3d 367, 371 (1st Cir.

2015).     We view the evidence in the light most favorable to the

verdict,    giving   "equal    weight    to    direct   and   circumstantial

evidence."     United States v. Appolon, 715 F.3d 362, 367 (1st Cir.

2013).      Importantly,   the    relevant    inquiry   is    not   whether   a

reasonable jury could have acquitted the defendant, but rather

whether a reasonable jury "could have found that the government

proved each element of the crime beyond a reasonable doubt."              Id.

(internal quotation marks omitted).


                                        - 18 -
          As we explained above, to convict Paz of conspiracy, the

jury had to find beyond a reasonable doubt that "(1) a conspiracy

existed, (2) the defendant had knowledge of the conspiracy, and

(3) the defendant knowingly and voluntarily participated in the

conspiracy."   Dellosantos, 649 F.3d at 116.   Paz does not dispute

that a conspiracy existed and that he had knowledge of it.       His

challenge to the sufficiency of the evidence is limited to the

third element, under which the government had to prove that he

intended to join the conspiracy and that he intended for its goals

to be accomplished.   See id.   Paz advances the notion that he was

indifferent to the conspiracy and lacked the requisite intent.   He

contends that he was simply "contracted" to perform "work orders"

for clavo-related "services."     He emphasizes that his services

amounted to only seven to nine workdays scattered across several

months, after which he was "never . . . seen or heard from again."

          There are many ways to show that a defendant intended to

join and advance a conspiracy, even where the defendant never

actually handled the drugs.     The defendant's intention to join

"need not be express, but may be shown by circumstantial evidence."

United States v. Portalla, 496 F.3d 23, 26 (1st Cir. 2007). Hence,

"acts that furthered the conspiracy's purposes" may be evidence of

the intent to join.   United States v. McDonough, 727 F.3d 143, 156

(1st Cir. 2013).   The requisite intent may also be shown through

the knowing provision of peripheral services that aid in one of a


                                  - 19 -
conspiracy's     objectives,    like   the   objective    to   avoid   police

detection.      Portalla, 496 F.3d at 27.         Ancillary functions like

accounting, communications, and strong-arm enforcement are all

examples of peripheral services that, when performed in the service

of drug dealers, can support a conspiracy conviction.                  United

States v. García-Torres, 280 F.3d 1, 4 (1st Cir. 2002).

             Despite the arguably ancillary nature of the services

Paz provided, a reasonable jury could have concluded that Paz's

actions   conveyed     his     intention     to   join   and   advance    the

conspiracy.11      He participated in planning meetings where the

intended use of his clavos -- drug smuggling -- was made explicit.

He then constructed multiple clavos on two vessels designed for

the specific purpose of storing and secreting cocaine.             On these

facts, a jury could reasonably conclude that Paz intended his

ingenious compartments to achieve their aim, namely, that they

conceal hundreds of kilograms of cocaine being smuggled into Puerto

Rico for distribution.       In addition, Paz guarded against sharing


     11 Paz's invocation of United States v. Moreland, 703 F.3d
976, 984 (7th Cir. 2012), is unpersuasive.      In Moreland, the
Seventh Circuit distinguished between co-conspirators and aiders
and abettors, writing, "[K]nowledge of a buyer's intention to
commit a crime with a supplier's goods doesn't imply an agreement
between the buyer and the seller that the buyer do so.       That
knowledge, coupled with [supplying the goods,] could make him an
aider and abettor of the buyer's crime but not, without more, a
conspirator with the buyer." Id. Paz fails to acknowledge that
the something "more" required for a conspiracy conviction -- the
intent to join the conspiracy -- may be found circumstantially,
"by words or action." García-Torres, 280 F.3d at 4.


                                       - 20 -
secretive   information      with   someone    he     thought   untrustworthy:

Moncho.     That fact would further support a reasonable jury's

finding that Paz wanted his work to advance the conspiracy's

objective of avoiding police detection.              No more was required for

a reasonable jury to find that Paz in fact intended to join the

conspiracy and advance its goals.

            Paz argues that it is unreasonable to conclude that he

was a member of the conspiracy because members of the conspiracy

did not consider him to be a member.            He points, inter alia, to

evidence in the record that Retamar instructed Moncho not to speak

with Paz over the telephone.         However, as the government notes,

"the jury could have reasonably construed Retamar's testimony as

showing his concern that police may have tapped Paz's telephone,

unbeknownst to the latter."         In addition, based on the fact that

Retamar invited Paz to join him on the conspiracy's largest drug-

smuggling excursion -- the voyage to St. Croix to import 500

kilograms of cocaine -- a reasonable jury could conclude that

members of the conspiracy trusted Paz and considered him to be one

of their own.

            Finally,   Paz    emphasizes      that    he   declined   Retamar's

invitation to participate in the voyage to pick up 500 kilograms

of cocaine near St. Croix and was "never . . . seen or heard from




                                      - 21 -
again" after declining that invitation.12                     A conspirator need not

know "all of the details of the conspiracy or participate[ ] in

every act in furtherance of the conspiracy."                         United States v.

Sanchez-Badillo,           540 F.3d 24,     29    (1st   Cir.    2008)   (internal

quotation          marks   omitted).           Furthermore,      an     "inactive    co-

conspirator is presumed to be a continuing member of an ongoing

conspiracy" unless he withdraws.13                    United States v. Ngige, 780
F.3d 497, 503 (1st Cir. 2015) (internal quotation marks omitted).

Here,        Paz     essentially        argues        that,   because     his   active

participation came to an end, he never joined the conspiracy at

all.     But neither the fact that he declined to participate in one

of the more dangerous aspects of the conspiracy (the drug run),

nor    the    fact    that   his   active        involvement     ended   once   he   had

completed the work he agreed to do, precludes a reasonable jury

from finding that he joined the conspiracy when he built the clavos

with the requisite knowledge and intent.


        12
        Relatedly, Paz insists it is unreasonable to find that he
joined the conspiracy solely on the basis of his association with
Delgado, the clavo-maker who joined Retamar on the drug-smuggling
excursion. Of course, Paz is correct that mere association with
a conspirator is not sufficient to prove beyond a reasonable doubt
that a defendant is also a co-conspirator. See Gonzalez, 570 F.3d
at 22. Here, however, Paz was not merely an associate of Delgado,
but a knowing participant in construction activities that advanced
the conspiracy.

        13
       Withdrawing from a conspiracy requires that the conspirator
"act affirmatively either to defeat or disavow the purposes of the
conspiracy."   United States v. Pizarro-Berríos, 448 F.3d 1, 10
(1st Cir. 2006).


                                               - 22 -
            Hence, the record contains ample evidence to support the

jury's finding that Paz was a member of the conspiracy.

B.   Sentence Enhancement

            Paz    appeals    the    two-level     sentence      enhancement    he

received    for    "us[ing]   a     special    skill[   ]   in   a   manner   that

significantly facilitated the commission or concealment of the

offense."     U.S.S.G. § 3B1.3.          We review the district court's

factual findings for clear error.             United States v. Prochner, 417
F.3d 54, 60 (1st Cir. 2005).

            The Guidelines define a "special skill" as "a skill not

possessed by members of the general public and usually requiring

substantial education, training or licensing.                    Examples would

include    pilots,    lawyers,      doctors,    accountants,      chemists,    and

demolition experts."      U.S.S.G. § 3B1.3 cmt. n.4.             Paz argues that

he and his assistants were "hired to put covers on already existing

cavities," and that the skills required to do that do not meet the

meaning of a "special skill" as defined in the Guidelines.                     The

record belies Paz's modest characterization of his work.                       His

clavos were sophisticated compartments whose construction required

more than a layperson's capabilities in carpentry, circuitry, and

hydraulics.       As Agent Reyes explained at trial, Paz had replaced

a wooden table (a piece of wood covering an open space) in the

floor of the Such Is Life with a different, piston-operated table

powered by a car battery.           To access the compartment underneath,


                                        - 23 -
a person had to complete an electrical circuit: "out of those

screws [in the floor] . . . they selected two screws that went

down and connected to [other] screws to make contact.                       So the

person who was to open that needs to know which screws to touch

with which cables to open or close it.                There was no way for me

from the outside to figure it out, because there's so many screws

to try to make a combination. . . .                 I'd be playing the Lotto."

The district court did not clearly err in determining that a member

of the general public would lack the skills necessary to create

such a mechanism.

              Paz emphasizes that the offense here is conspiracy -- an

agreement -- and contends that no special skill is required to

make an agreement.           The Guideline, however, applies either to

facilitating the crime or concealing it.                 The purpose of Paz's

work was to conceal the conspiracy by making drugs aboard the Such

Is Life and the Sheymarie difficult to uncover.                    As indicated by

the testimony of Agent Reyes, Paz achieved that purpose.                   In sum,

there was no error in the district court's application of the two-

level enhancement for use of a special skill.

                             IV. Marrero's Claims

              Marrero makes three arguments particular to his appeal.

First,   he    challenges     the   constitutionality         of   the   conspiracy

statutes      as   applied    to    him.     Second,     he    contends     that   a

Petrozziello error resulted in the improper admission of hearsay


                                           - 24 -
evidence and gave rise to a prejudicial variance.       Finally, he

argues that the district court should have granted his Rule 29

motion for cumulative error.     We address these arguments in turn.

A.   As Applied Challenge to the Conspiracy Statutes

           Marrero argues that the conspiracy statutes, 21 U.S.C.

§§ 846 and 963, are unconstitutional as applied to him because

those provisions did not give him fair notice of what constitutes

participation in a conspiracy.    In other words, he asserts that he

did not have fair notice that, by knowingly building secret

compartments to smuggle drugs for a drug conspiracy, he could be

held accountable as a co-conspirator.14

           Marrero is correct that the Fifth Amendment Due Process

Clause gives him a "right to fair warning of that conduct which

will give rise to criminal penalties."      Marks v. United States,

430 U.S. 188, 191 (1977).   In claiming a violation of that right,

Marrero relies in particular on the vagueness doctrine, the aspect

of the fair warning requirement that "bars enforcement of 'a

statute which either forbids or requires the doing of an act in




      14Since Marrero raises his constitutional argument for the
first time on appeal, our review is for plain error. United States
v. Diaz, 519 F.3d 56, 65 (1st Cir. 2008). Marrero must show "(1)
that an error occurred (2) which was clear or obvious and which
not only (3) affected the defendant's substantial rights, but also
(4) seriously impaired the fairness, integrity, or public
reputation of the judicial proceeding."          United States v.
Henderson, 320 F.3d 92, 102 (1st Cir. 2003).



                                   - 25 -
terms so vague that men of common intelligence must necessarily

guess at its meaning and differ as to its application.'"                  United

States v. Lanier, 520 U.S. 259, 266 (1997) (Souter, J.) (quoting

Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).15

          Judicial        interpretations      may   clarify    an   otherwise

imprecise statute.        Id.     As Marrero concedes, the parameters of

the conspiracy statutes are articulated in our case law.                    See,

e.g., Burgos, 703 F.3d at 11 (explicating the third element of

conspiracy,     knowing     and    voluntary      participation).     Marrero

nevertheless asserts that there is "no clear line" between lawful

work on a vessel -- such as installing a GPS, fixing engines, or

building cabinets -- and conduct that "make[s] me a member of a

conspiracy by mere knowledge of the improper intended use of the

vessel and/or my services."

          Marrero's argument, however, is flawed because he was

not convicted for "mere knowledge" of the drug conspiracy and the

conspirators'    intent     to    use   his   services   for   unlawful    ends.

Rather, he was convicted because he was a knowing participant in

the conspiracy.    Marrero's attempt to characterize his conviction




     15"There are three related manifestations of the fair warning
requirement," namely, the vagueness doctrine, the rule of lenity,
and the principle that a court's "novel construction of a criminal
statute" cannot be applied "to conduct that neither the statute
nor any prior judicial decision has fairly disclosed to be within
its scope." Lanier, 520 U.S. at 266 (discussing "fair warning" in
the context of Fourteenth Amendment Due Process).


                                         - 26 -
as an arbitrary distinction between otherwise lawful activities

therefore    misses    the     mark.   In    the      ancillary   functions    he

identifies, it is not the nature of the defendant's services but

the intent with which they are provided that distinguishes the

innocent vendor from the co-conspirator.

             Hence, Marrero's constitutional challenge fails.                 The

statutes, in conjunction with our case law, gave him fair warning

that    knowingly    participating     in   a   drug     conspiracy   with    the

requisite intent could expose him to criminal penalties.16

B.   Prejudicial Variance

             Marrero contends that the district court erroneously

admitted into evidence "hearsay about unrelated conspiracies and

this amounts to prejudicial variance."           We will untangle Marrero's

argument and take the hearsay objection first.                    We will then

address     the     multiple    conspiracy      and     prejudicial   variance

arguments.




       16
        To the extent his constitutional argument is really a
mislabeled challenge to the sufficiency of the evidence, his
challenge fails. A reasonable jury could have found that he was
not "indifferent" to the conspiracy but was, rather, a member of
it. See Burgos, 703 F.3d at 11. The jury could have determined
that Marrero "ma[d]e it his own," id., by building secret
compartments that he knew would advance the conspiracy's
objectives of smuggling cocaine for distribution while avoiding
police detection. Marrero further demonstrated his intent to join
the conspiracy by agreeing to join Retamar on the drug run.
Although he later changed his mind and did not go on the drug run,
his initial agreement would nevertheless support a reasonable
jury's conclusion that he was a member of the conspiracy.


                                       - 27 -
              1.   Hearsay

              Marrero challenges the district court's decision to

admit the hearsay testimony of his co-conspirator, Paz.              Although

hearsay testimony generally is not admissible, an out-of-court

statement made by a defendant's co-conspirator "during and in

furtherance of the conspiracy" is not hearsay and may be introduced

into evidence.       Fed. R. Evid. 801(d)(2)(E), 802.          To admit such

evidence, the district court must determine by a preponderance of

the evidence that the declarant and the defendant were members of

the same conspiracy and that the statement was made in furtherance

of the conspiracy.       See United States v. Ciresi, 697 F.3d 19, 25

(1st Cir. 2012) (articulating the preponderance standard); United

States   v.    Goldberg,     105 F.3d 770,    775-76   (1st   Cir.   1997)

(explaining that, following United States v. Baines, 812 F.2d 41,

42 (1st Cir. 1987), statements of a co-conspirator made before the

defendant joined the conspiracy are also admissible).                 In this

circuit, the district court's decision to allow testimony under

the co-conspirator exception is called a Petrozziello ruling,

after United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977).

              A court may provisionally admit a statement under Rule

801(d)(2)(E) and defer its final Petrozziello ruling until the

close of evidence.           Ciresi, 697 F.3d at 25.         "To preserve a

challenge to a district court's Petrozziello ruling, a defendant

must object on hearsay grounds when his or her co[-]conspirator's


                                          - 28 -
statement is provisionally admitted and must renew the objection

at the close of evidence."         Id. at 25-26.    Preserved challenges

are reviewed for clear error; unpreserved challenges, for plain

error.   Id. at 26.

           Marrero has specifically identified only one hearsay

statement that he contends should not have been admitted: Retamar's

testimony that, at their first meeting, Paz told him "it would be

done," meaning, the clavo would be built.          Marrero objected when

that statement was admitted into evidence, citing Petrozziello,

and renewed his objection at the close of evidence.              Hence, our

review is for clear error.

           The preponderance of the evidence easily supports the

district   court's    assessment    that   Paz   and   Marrero    were   co-

conspirators, just as it supports the court's conclusion that Paz's

statement, "it would be done," was made in furtherance of the

conspiracy.   First, Retamar's testimony made clear that Paz and

Marrero were co-conspirators.         Retamar testified that Paz and

Marrero attended multiple planning meetings with him to discuss

building clavos, and that, working together, Paz and Marrero built

clavos in both the Sheymarie and the Such Is Life.         Second, it is

more likely than not that Paz's statement, "it would be done," was

made in furtherance of the conspiracy because it could easily be

construed as a promise that he and his assistant, Marrero, would

construct secret compartments to aid Retamar in smuggling hundreds


                                     - 29 -
of kilograms of cocaine into Puerto Rico.                     Therefore, the court

did not err, much less clearly err, in admitting Paz's statement

into evidence.

             2.       Multiple Conspiracies and Prejudicial Variance

             Marrero argues that the district court admitted evidence

of multiple uncharged conspiracies, giving rise to a variance and

prejudicial spillover.              A variance occurs when the evidence at

trial    "proves        different       facts    than     those   alleged         in   the

indictment," such as when the indictment charges one conspiracy

but the evidence supports multiple conspiracies.                     Dellosantos, 649
F.3d at 116 (internal quotation marks omitted).                        Three factors

guide our assessment of whether the evidence was sufficient to

prove    that     a    set    of   criminal     activities    comprised       a    single

conspiracy: "(1) the existence of a common goal, (2) overlap among

the activities' participants, and (3) interdependence among the

participants."          Ciresi, 697 F.3d at 26.            A single conspiracy may

exist even if the participants or their respective roles change

over time.      Id.

             Even if a defendant proves a variance, he must also prove

that it was prejudicial.            Dellosantos, 649 F.3d at 116.            Prejudice

may result from evidentiary spillover: "the transference of guilt

to   a   defendant           involved     in    one     conspiracy    from    evidence

incriminating         defendants     in    another      conspiracy     in    which     the

particular defendant was not involved."                   United States v. Wihbey,


                                               - 30 -
75 F.3d 761,   774   (1st   Cir.     1996)    (internal   quotation   marks

omitted).     To prevail on an evidentiary spillover claim, the

defendant must prove "prejudice so pervasive that a miscarriage of

justice looms."      United States v. Levy-Cordero, 67 F.3d 1002, 1008

(1st Cir. 1995) (internal quotation marks omitted).

            Marrero attempts to prove a variance by dividing the

facts temporally into six sequential conspiracies corresponding to

changes in personnel and discrete drug runs.17                  The evidence,

however,    points    to   a    single     conspiracy    involving   multiple

transactions and players.18        First, Marrero concedes that all six

of the conspiracies he attempts to distill from the fact pattern

share a common goal, namely, to sell drugs for profit.                Second,

there is a clear overlap among participants: either Retamar or

Irizarry was involved in every aspect of the conspiracy, often




      17The six conspiracies Marrero identifies are: (1) Retamar
and Irizarry's drug smuggling work for their former employer; (2)
Retamar's work (independent of Irizarry) for their former
employer; (3) Retamar and Irizarry's importation of twenty
kilograms of cocaine using one of their former employer's boats;
(4) the conspiracy charged in the indictment, namely, to import
and distribute more than five kilograms of cocaine using the
Sheymarie and the Such Is Life; (5) the conspiracy Retamar ran in
the time between his split with Irizarry and his arrest; and (6)
the sting operation.

      18
       The government contends that Marrero forfeited his multiple
conspiracies argument for, among other reasons, failing to request
a multiple conspiracy jury instruction. Since Marrero's argument
cannot succeed on the merits, we need not decide whether he
forfeited it.



                                         - 31 -
working    in   tandem.        Finally,      the   participants      worked

interdependently.       For   example,   Marrero   provided    the   secret

compartments that Retamar and Irizarry then used to smuggle drugs.

Looking "to the totality of the evidence to see if it supports a

finding of a single conspiracy," Ciresi, 697 F.3d at 26 (internal

quotation marks omitted), we think the evidence at trial proved

only one ongoing conspiracy that began when Retamar and Irizarry

met and ran until the Such Is Life was confiscated.           Hence, there

was no variance.19

C.   Cumulative Error

           In his final argument, for cumulative error, Marrero

identifies six motions he submitted to the district court and seeks

to incorporate them by reference.20       The substantive argument for




      19Marrero's best case for a variance is the evidence
pertaining to Retamar and Irizarry's work for their former
employer. However, the evidence presented on those facts -- the
so-called conspiracies #1 and #2 -- comprised no more than a
handful of pages of the transcript at the very beginning of
Retamar's two-day testimony.    Furthermore, that portion of the
testimony was aimed at establishing nothing more than how Retamar
and Irizarry met and how each knew that the other was involved in
drug trafficking.    Marrero has not proved that the prejudice
resulting from that testimony was "so pervasive that a miscarriage
of justice looms."     Levy-Cordero, 67 F.3d at 1008 (internal
quotation marks omitted).

      20The six motions are: a motion for judgment of acquittal
and/or for new trial (DE 250); two motions to dismiss the
indictment (DE 244, 246); two motions in limine regarding the
alleged improper use of transcripts (DE 231, 247); and a motion
for a sentence below the statutory minimum (DE 363).



                                    - 32 -
cumulative error is limited to the following in his opening brief:

"We adopt said documents by reference and request this Honorable

Court to evaluate the arguments presented therein, both de novo as

well as non harmless cumulative error." As the government asserts,

incorporation by reference is an ineffective method of preserving

arguments for appeal.     See United States v. Orrego-Martinez, 575
F.3d 1, 8 (1st Cir. 2009) (stating that incorporation of arguments

by   reference   has   been   "consistently   and   roundly   condemned"

(internal   quotation    marks   omitted)).     Marrero   attempts    to

elaborate in his reply brief, but he does not sufficiently develop

an argument in support of any of the six motions.21           Hence, his

cumulative error argument, like the arguments in the motions he

seeks to incorporate by reference, is waived.        See United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to

in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.").




      21In support of one of the motions Marrero seeks to
incorporate by reference -- a motion to dismiss Count One of the
indictment because it allegedly used language permitting the jury
to convict him for guilt by association -- he does include a
footnote quoting, but not discussing, Joint Anti-Fascist Refugee
Comm. v. McGrath, 341 U.S. 123, 178-79 (1951), and United States
v. Allen, 670 F.3d 12, 16 (1st Cir. 2012). He notes in his reply
brief on appeal, "We understand that the nature of the defect in
the Indictment is patent and requires no major argumentation." We
reject this attempt to bypass our well-established waiver rules.


                                    - 33 -
                                V. Conclusion

            We conclude that the district court properly instructed

the jury on the elements of conspiracy and adequately charged the

jury to apply the "beyond a reasonable doubt" standard to its

finding on drug quantity.         Both of Paz's individual challenges

fail: the evidence was sufficient to support his conviction and

the   district   court    did   not   err   in   applying   the   two-level

enhancement for a special skill.       Marrero's challenges also fail:

his argument that the conspiracy statutes are unconstitutional as

applied to him is meritless, his hearsay and prejudicial variance

arguments are unpersuasive, and his cumulative error arguments are

waived.     Thus, the defendants' convictions and sentences are

affirmed.

            So ordered.




                                      - 34 -